 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDneeded for repairs, andthus is authorized to grant or withhold "down-time" for the knitter 13The Board has frequently found fixers to be supervisors within themeaning ofthe Act.- In the present instance, the evidence establishesthat the fixer has the authority responsibly to direct the work of theknitters,at least insofar as it relatesto the proper functioning, main-tenance, andrepair of the knitting machines.Upon the basis of theforegoingand in conformity with the general practice in the indus-try, we find that fixers are supervisors within the meaning of the Act.Accordingly, we shall exclude them from such unit.On the basis of the record in this case, and entirely apart from anyconsideration as to the extent to which the Employer's knitters mayhave been separately organized'15 we find that all full-fashioned ho-siery knitters and helper-trainees, excluding office clericals, watchmen,guards,professional employees, all other employees,fixers, and allother supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.[Text of Direction of Election omitted from publication.]MEMBERSMURDOCKand BEESON took no part in the considerationof the above Decision and Direction of Election."Where a knitting machine remains idle for more than 20 minutes because of damageor faulty operation, a knitter is entitled to receive his average hourly rate for the periodof time it takes to restore the machine to operation14Nebel Knatting Consparry,106 NLRB 114;Cole-Guna Ilosiei y Mills, Inc.,108 NLRB1144CfMock-Judson-Voehriige> Company of North Carolina, Incorporated,63 NLRB96, 98.15 SeeAn yehca. Ilosie, v Mills, Inc., supra,at page 1289PUBLICIDAD ASTRA ET AL.andGREMIO DE PRENSA, RADIO, TEATRO YTELEvISION DE PUERTO Rico, LOCAL 24929,AFL,PETITIONER.CeaseNo.24-RC-602. October 01,1954Decision,Order, and Direction of ElectionOn March 5, 1954, the Board in effect severed this case froma consolidated proceeding 1 involving the representation of radiotalent in Puerto Rico and remanded it to the Regional Director forthe taking of additional testimony "concerning the arrangement forand production of radio programs for clients of the Astra Advertis-ing agency, including Colgate and Gillette, as well as others whomthe Petitioner may wish to join, and for Colgate as a client of RadioStationWKAQ." In that decision the Board found thatcertain1107 NLRB 1492110 NLRB No. 55. PUBLICIDAD ASTRA ET AL.443Employersnamedwere engaged in commerce, that the petitioninglabor organization claimed to represent the employees of the Employ-ers, and that a question concerning representation existed.On May27, the Petitioner filed an amended petition in this proceeding forthe same unit of radio talent, adding as an Employer, Radio StationWNEL. Originally Publicidad Astra, Radio Station WKAQ, Col-gate-Palmolive-Peet Co., Edmundo Rivera Alvarez, and The GilletteCo. were named as Employers. Service was duly made upon allparties by registered mail.Radio Stations WKAQ and WNEL, Pro-gram Director Edmundo Rivera Alvarez, and the Colgate-PalmoliveCompany (formerly Colgate-Palmolive-Peet Co.) were represented atthe hearing.Publicidad Astra, the advertising agency, which hadrepresented Colgate on certain programs, and The Gillette Co., an-other of Astra's clients, did not respond to service.The Petitioner is seeking to represent all radiotalent in variousclassifications employed by the parties named in itspetition asamended.We consider first the Employer status of the two radio stations. Inevidence as a result of the original hearing are five contracts betweenColgate and Station WKAQ. By the terms of these contracts thestation undertakes to plan, design, assemble talent, and materials for,and broadcast specific radio programs, as well as to "discharge allobligations imposed upon employers" concerning persons employedon the programs. Program Director Rivera Alvarez originally testi-fied that, in effect, he carried out the terms of these contracts by mak-ing arrangements, and hiring talent himself and receiving a lumpsum payment from the station, computed on the basis of recognizedrates for the principal actors, plus a specific amount for Alvarez,plus a $50 "cushion" for incidentals.Alvarez makes a daily reportof programs to the station, on the basis of which actors may be dis-ciplined by the station.Testimony by the station's commercial man-ager at the reopened hearing indicates that when Station WKAQreceivesa request from Colgate for a program it does not necessarily"farm out" the program to Rivera Alvarez but the station may elect tohave it handled by one Tommy Muniz, Jr. Both these program direc-tors selectthe talent for the programs they handle, subject to approvalby the station and the advertisers after selection, and pay thetalent,after deducting social security.Apparently Station WKAQ takescare of workmen's compensation insurance and hospitalization.Re-hearsals are held at the station, as well as broadcasts.One programrecently canceled by Colgate is being continued by the station as asustaining program, with Rivera Alvarez continuing in immediatesupervision of the program. It was admitted that for this, as for allpackage programs, the station "accepts supervision" for quality.Rivera Alvarez' testimony at the reopened hearing added no evidence 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDpertinent to the question of who actually constitutes the employer ofthe radio talent for Colgate shows; Muniz, Jr., did not testify.Concerning the activities of Station WNEL in advertising Colgateproducts, it was testified that Colgate buys package shows from thestation.The station makes up the cast, pays the cast, and providesthe director for these shows.One of the contracts in effect betweenWNEL and Colgate was introduced in evidence. Essentially its pro-visions are identical with those of the five contracts already in evi-dence between WKAQ and Colgate. Testimony also indicated thatStation WNEL has similar arrangements for package programs withthe manufacturers of other nationally known products, and considersitself the employer of the talent used on all such programs.On the amplified record now before us we find : (1) That RadioStation WNEL, as well as Radio Station WKAQ, is an Employer en-gaged in commerce within the meaning of the National Labor Rela-tions Act, and (2) that both radio stations in question, by reason ofthe type of contract introduced in evidence by the terms of whichthey agree to provide package shows, are employers of the talent ap-pearing on Colgate sponsored programs.Under these contracts thestations have specifically undertaken to discharge the obligations im-posed upon Employers for the talent utilized.That they may havedelegated or attempted to delegate some of their contractual responsi-bilities by oral agreement with program directors or producers doesnot change their basic responsibility as Employers under these con-tracts.We distinguish an arrangement such as these contracts createfrom the "leased-time" programs whose talent we excluded from theunit inEl Mundo Broadcasting Corp.,97 NLRB 1255. The contractsin evidence here do not provide for a radio show produced by thesponsor or "by a producerforthe sponsor."Clearly they provide forshows produced by the radio stations themselves.We also find, onthis record, that both radio stations employ, on additional programsnot sponsored by Colgate, talent sought to be represented by thePetitioner.There remains for consideration the Employer status, concerningthe talent sought, of the other parties named.At the reopened hear-ing testimony for Colgate indicated two changes in its method ofhandling radio advertising in Puerto Rico : (1) That it had canceledits contract with the Astra agency in November 1953, and (2) that inthat same month it had contracted directly with Rivera Alvarez to dolive and recorded commercials for it.As to the latter change, althoughthe arrangement for commercial announcements between Colgate andRivera Alvarez would seem to be that of Employer and employee, itappears to be incidental to Rivera Alvarez' basic employment as agentof or supervisor for Radio Station WKAQ.We do not on the basis PEIRCE &COMPANY445of it find Colgate to be an Employer of any of the radio talent soughtby the Petitioner.Nor do we, on this record, find Publicidad Astra or The GilletteCo. to be employers of the radio talent here sought.The Petitionermade no contention to the contrary at the reopened hearing. The sumtotal of the testimony at both hearings indicates that The Gillette Co.sponsored a United States professional baseball rebroadcast in 1953using a local announcer, but that no specific arrangements had beenmade to repeat the program in 1954.As to Astra, the record dealsonly with its Gillette client as outlined, and with its arrangement withColgate that has been canceled.Likewise, on this record, we do not find that Edmundo RiveraAlvarez is an Employer, within the meaning of the Act, of the radiotalent here sought based upon the apparent delegation of hiring and di-rectional authority to him by Radio Station WKAQ.Moreover, sofar as this record indicates, Alvarez performs no functions in con-nection with other radio programs which in any way indicate he isan Employer within the meaning of the Act.We shall dismiss the petition as to Colgate, Astra, Gillette, andRivera Alvarez.Accordingly we ,find that all employees of Radio Stations WKAQand WNEL, respectively, working on radio programs, including thoseon Colgate-Palmolive Company sponsored programs in the San Juan,Puerto Rico, area, as follows : actors, actresses, scriptwriters, an-nouncers, sound effects men, disk jockeys, directors, masters of cere-monies, narrators, commentators, controlmen, and recorders, but ex-cluding all other employees, office clerical employees and executive, ad-ministrative, and professional employees, guards, watchmen, andsupervisors as defined in the Act, constitute separate units appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[The Board dismissed the petition as to Colgate-Palmolive Com-pany, Publicidad Astra, The Gillette Co., and Edmundo RiveraAlvarez.][Text of Direction of Elections omitted from publication.]PEIRCE& COMPANYandLOCAL 576, FURNITURE WORKERS, UPHOL-STERERS ANDWOODWORKERS UNION,INDEPENDENT.Case No. 21-CA-1525.October 22, 1954Decision and OrderPursuant to a motion filed by the General Counsel on May 13, 1954,to which no objection was taken, Trial Examiner David F. Doyle,110 NLRB No. 73.